Exhibit 99.1 Lumonall and CleanWear Products Agree on Business Combination TORONTO, ONTARIO(Marketwire – Nov. 9, 2009) - Lumonall, Inc. (OTCBB:LUNL), (the "Company" or "Lumonall") today announced that it has agreed to combine operations with CleanWear Products Ltd. (“CleanWear”) through the acquisition of CleanWear, JM Harris Holdings Inc. (Holdings) and the copyright name CleanWear (the “Name”). Mr. Jonathan M. Harris is a private businessman with substantial experience in developing and growing small businesses and is the sole shareholder of CleanWear and Holdings. CleanWear is a manufacturer of reusable and limited use garments and gloves for individual, clean room and static operations and Holdings is a separate legal entity which owns the land and building where the operations reside. Pursuant to the terms of the proposed transaction, Lumonall agrees to acquire all of the issued and outstanding shares of CleanWear and Holdings and the Name. The purchase price, subject to various terms and conditions, will be paid by the issuance of restricted common shares of the Company and the remainder of the purchase price will be paid by the issuance of aLumonall secured promissory note. As part of the acquisition, Mr. Harris will be appointed CEO and Mr. John G. Simmonds will resign. Mr Simmonds will stay on as chairman of the Board and will continue to assist Mr. Harris with strategic matters. The closing date of the acquisition shall be subject to the Companies due diligence of CleanWear and Holdings and the issuance of audited financial statements. Mr Harris and the Company believe that all conditions precedent to close can be completed by January 31, 2010. John Simmonds, Company CEO stated; "We believe that the business combination with CleanWear Products, represents an exciting opportunity for the Company to combine with an established business which has operated for more than 30 years.
